DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to limit the strontium content of a range of 250 to 1000ppm however the newly claimed upper limit is found to be unsupported.  Applicants have set forth an upper limit of 1000 ppm and submitted an affidavit dated August 26th 2022 asserting that the upper limit of 1000 ppm is critical to the visual appearance of the strip.  Applicants’ original disclosure has been reviewed with respect to an upper limit of 1000 ppm Sr, however the specification at page 6 states “Preferably the coating contains more than 1000 ppm Sr”.  This statement sets forth 1000 ppm as minimum strontium content.  Further the specification was not found to provide consideration on the visual effects of strontium. Taken together it is not clear applicants were in possession of a steel strip having a strontium content of 250 to 1000 ppm critical in providing an advantageous Mg2Si distribution while providing excellent visual appearance. 
Claims 33, 41 and 42 are also rejected under 35 U.S.C. 112(a) for containing new matter on the same grounds as set forth above, where the claimed maximum content of 1000ppm (claim 33) or 500ppm (claims 41 and 42), was not found to be supported in the disclosure as originally filed.
Claims 6, 7, 10-12, 15, 29-32, and 34-40 are rejected under 35 U.S.C 112(a) as depending from one of claims 1 or 33, but are not in-and-of themselves found to contain new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 7, 10-12, 15, and 29-42 are rejected under 35 U.S.C. 103(a) as obvious over Kurosaki et al. (US Patent 6,635,359). 
Regarding applicants’ claims 1, 6, 7, 10-12, 29-36, and 39-42, Kurosaki et al. teach a Zn-Al-Mg-Si alloy plating comprising  45 to 70 wt. % aluminum, 1 to 5 wt. % manganese, 0.5 to 3 wt. % silicon , and a balance of zinc, as well as, additional elements including strontium at 0.01 to 0.5 wt. % (col. 2 lines 45-53 and col. 6 line 59 - col. 7 line 2), where one of ordinary skill in the art at the time of the invention would have considered the invention to have been obvious because the compositional proportions taught by Kurosaki et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art at the time of the invention to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference (MPEP 2144.05).
Kurosaki et al. teach a Zn-Al-Mg-Si alloy-plated steel material where the microstructure comprises Mg2Si particles in an amount of 1 to 30% (col. 3 lines 61-63, and col. 6 lines 42-48)
Regarding the particle distribution, substantially identical materials which are processed in a substantially identical manner are expected to have substantially identical structure and properties.  Applicants’ disclose that the particle distribution of their coating can be achieved through one or more of a) strontium additions in the coating alloy, b) selection of cooling rate, and c) minimizing variations in thickness (present specification, page 4). Both applicants’ and Kurosaki et al. disclose a plating on steel where the plating comprises aluminum, zinc, magnesium, and silicon in substantially overlapping amounts as detailed above.  
The coatings of both applicants and Kurosaki et al. further have overlapping amounts of strontium where Kurosaki et al. teach that the plating layer may further contain 0.01 to 0.5% strontium which is considered to be 100 to 5000ppm (col. 6 line 59 - col. 7 line 2) which overlaps applicants’ disclosed amounts of strontium of 250ppm and less than 3000ppm (present specification, page 11 lines 31-34). 
The coatings of both applicants and Kurosaki et al. are applied by hot dipping where the coating of Kurosaki et al. is cooled at a rate of 10 to 50ºC/sec having a coating weight of 20 to 130 g/m2 (col. 7 lines 19 and 20), where applicants disclose a cooling rate of at least 11ºC and less than 80 ºC/sec or less than 50 ºC/sec where the coating weight is less than 100g/m2 (present specification page 8 lines 11-28).
Given that both applicants and Kurosaki et al. teach a plating on a steel substrate where the platings have substantially identical compositions, are both hot-dipped and cooled at substantially identical rate, and having substantially overlapping coating thicknesses, the plating of Kurosaki et al. would be expected to have a coating profile (i.e. regions, thickness proportions, and thickness variations), and a particle distribution which satisfies applicants’ claimed requirements.
Applicants’ claim 11 is directed to effect of the strontium in the distribution of Mg2Si particles.  For at least those proportions disclosed by Kurosaki et al. that fall within applicants’ disclosed range, the resulting Mg2Si particle distribution is a particle distribution that resulted from the presence of the included strontium.
Regarding applicants’ claim 15, a requirement for minimal variations in the thickness of the coating is a broad lamination.  Kurosaki et al. do not appear to explicitly disclose the degree of thickness variation within the coating, however substantially identical materials treated in a substantially identical manner are expected to be substantially identical as discussed above.  Further applicants state that "The hot-dip coating method may be the conventional method described above or any other suitable method." (present specification, page 9 lines 32-34).  Additionally applicants’ do not disclose the need for special processing conditions or special considerations in order to achieve coatings have variations in thickness within the claimed range.  Given that Kurosaki et al. disclose the use of substantially identical materials in a substantially identical manner and, given that applicants’ do not disclose the use of special processing conditions needed to achieve the claimed thickness variation requirements, the coating of Kurosaki et al. as discussed above would be expected to have minimal variations in coating thickness.
Regarding applicants’ claims 37 and 38, as discussed above with respect to claim 1, the coated steel sheet of Kurosaki et al. is expected to be substantially identical to that disclosed by applicants’ and therefore have a substantially identical particle distribution, including exhibiting a structure where there are no Mg2Si particles in the surface region.  

Response to Affidavit and Arguments
	Applicants’ affidavit and accompanying arguments dated August 26, 2022 have been considered but have not been found to be persuasive.
	Applicants argue that claimed alloy coated steel strip is non-obvious because the claimed strontium proportions are critical with regards to the Mg2Si distribution, corrosion resistance, and appearance of the steel strip.  Applicants have provided evidence in the form of an affidavit dated August 26, 2022 in support of their position.
	It is agreed that non-obviousness can be established in the present case by a showing of unexpected results. Kurosaki et al. disclose strontium additions in a range from 100 ppm to 5000 ppm, a range broader than that claimed. However to establish non-obviousness based on unexpected results the evidence relied upon should establish that the differences in the results are in fact unexpected and unobvious, and of both statistical and practical significance (MPEP 716.02(b) I).
	First with respect to the upper limit of 1000 ppm, applicants affidavit states that visual appearance of the coating is excellent when the alloy contains strontium in amounts up to 1000 ppm, but that the visual appearance of the alloy coating deteriorates for strontium additions above 1000 ppm, with visual defects observed as uncoated areas and small dross spots entrained in the coating.  The affidavit further states that Kurosaki teaches that Sr can be included in amounts from 100 to 5000 ppm to improve plating corrosion resistance “and that visual surface defects (i.e. “outer appearance defects”) will only become apparent when the alloy includes Sr in amounts above 5000ppm.  However no clear statement that visual surface defects only become apparent when the alloy includes strontium amounts above 5000ppm could be found.  With respect to an upper limit for strontium additions Kurosaki states “On the other hand, if the addition amounts are too great a rough appearance is produced after plating, with the generation of outer appearance defects due to, for example, dross, oxide adhesion and the like, and therefore the upper limits for the addition of each of the elements….” (col. 6 lines 63-67).  Here Kurosaki recognizes that amounts that are too great result in outer surface defects, and that an example of those defects include dross, however it is not clear that the defects are absent bellow 5000 ppm, but that Kurosaki has established 5000oppm as a threshold where surface defects would be too great.  The differences in the upper limit established by applicants and those set forth by Kuorsaki appear to be differences in degree and not kind.  Appearance is a subjective measure and there is no specific data to support that differences in appearance change in a remarkable manner when the strontium content exceeds 1000 ppm. Given that the prior art recognizes a degradation in appearance when “too much” strontium is added and where the effect for example may be do to dross, and that applicants affidavit recognizes a degradation in visual appearance with defects observed including dross (affidavit paragraph 6), the evidence is not found sufficient to establish that the observed effect is truly unexpected. Additionally with regards to the claimed maximum of 1000 ppm it is noted that applicants’ present specification states at page 6 that “Preferably the coating contains more than 1000 ppm Sr.” a statement which suggest criticality of a minimum strontium content of 1000 ppm in contrast to applicants’ instant arguments establishing 1000 ppm as a critical maximum content.
With regards to the lower limit applicants demonstrate that when no strontium is included in the alloy a high proportion of Mg2Si particles are located in the surface region of the coated steel strip which is detrimental to the corrosion performance.  However the prior art recognizes a minimum strontium content in achieving the effect of improving corrosion resistance. To establish unexpected results over a claimed range applicants should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range (MPEP 716.02(d) II).  Further an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).  In the present case applicants present a single sample outside the lower end of the claimed range, a sample whcih includes no strontium, however the prior art recognizes the need for a minimum content to achieve the effect of improving the corrosion resistance.  A single comparative sample containing no strontium, and which is outside the range of the prior art, is insufficient as the basis for establishing patentability of the claimed range. It is for these reasons the affidavit dated August 26, 2022 has not been found to provide sufficient evidence to demonstrate criticality of the claimed range, and therefore establish non-obviousness.
Further in addition to the strontium content applicants’ specification at page 4 states that the distribution of Mg2Si particles in the coating microstructure which provides significant advantages can be achieved by any one or more of (emphasis added) (a) strontium additions, (b) selection of the cooling rate, and (c) minimizing variations in coating thickness.  The affidavit is further found to be insufficient to establish patentability where it is directed to the strontium content, and where the specification indicates that the claimed microstructure can be achieved by means other than claimed the strontium content.  For these reasons, and for those reasons as present in the rejections above, the claimed strontium content is not found to distinguish the claimed steel strip over that of Kurosaki, and therefore rejections over Kurosaki are maintained. This action is NON-FINAL.
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784